757 N.W.2d 446 (2008)
Robin NEWBERRY, Personal Representative of the Estate of Diane Laity, Plaintiff-Appellant,
v.
Paul Blakely SCADDAN, M.D., Defendant-Appellee, and
Mark Greenbain, M.D., and Robert Lee, d/b/a Lee's AFC Home, II, Defendants.
Docket No. 136921. COA No. 276879.
Supreme Court of Michigan.
November 25, 2008.

Order
On order of the Court, the application for leave to appeal the June 10, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.